 

Exhibit 10.2



 

CONSULTING SERVICES AGREEMENT

 

This CONSULTING SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of December 15, 2014, by and between John Petrocelli (the “Consultant”) and
Loton, Corp. (“Client”).

 

WHEREAS, Consultant is experienced in the online streaming business;

 

WHEREAS, Client desires to retain the services of Consultant to assist Client
with various aspects of its online streaming business; and

 

WHEREAS, Consultant desires to provide consulting services for the benefit of
Client using his business knowledge, skills, experience and abilities.

 

NOW THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto hereby agree as follows:

 

1.          Services to be Provided. Consultant shall assist Client by providing
the services described on Exhibit A attached hereto.

 

2.          Right of Control; Relationship of Parties. Consultant is an
independent contractor and, as such, shall have reasonable control over the
means and manner by which the services called for by this Agreement and as
requested by Client are performed; provided, however, that all of such services
will be performed personally by Consultant. Consultant represents that he is not
subject to any preexisting obligation or obligations inconsistent with the
provisions of this Agreement.

 

3.          Exclusivity of Services. Consultant is providing services to Client
on an exclusive basis for live music festival digital streaming rights
aggregation only, except with respect to services related to business activities
for which Client fails to exercise its Right of First Refusal and its Right of
Last Offer pursuant to Section 6 below. Consultant shall devote only so much of
his productive time, ability and attention as is necessary to provide the
services to Client.

 

4.          Fee; Payment. As payment and consideration for the services to be
provided by Consultant hereunder, Client agrees to pay Consultant such
compensation set forth on Exhibit B attached hereto.

 

5.          Expenses. Consultant shall be reimbursed by Client for reasonable
out-of-pocket expenses actually incurred and paid by the Consultant, consistent
with the rendering to Client the services provided for in this Agreement, upon
presentation of appropriate documentation for such expenses; provided, however,
that Consultant shall not incur any expenses in excess of $500 without the prior
consent of Client or its authorized agents. Consultant shall be responsible for
all normal overhead expenses of operating its consulting business.

 

1

 

 

6.          Right of First Refusal and Last Offer. During the term of this
Agreement, each time the Consultant is aware of any business opportunity in the
area of festival digital rights aggregation for streaming services (“Business
Opportunity”), Consultant shall offer Client the right to participate in the
Business Opportunity (and provide Client all reasonably requested information
relating to such Business Opportunity) prior to offering such Business
Opportunity to a third party (such right, the “Right of First Refusal”). If
Client exercises its Right of First Refusal, Consultant shall use its best
commercial efforts to assist Client in completing any and all transactions
relating to such Business Opportunity. In the event Client fails to exercise its
Right of First Refusal within 30 days of being notified by Consultant and the
Consultant subsequently receives a bona fide offer by a third party to enter
into the Business Opportunity, Client shall have a right to enter in such
Business Opportunity on the same terms and conditions offered by such third
party (such right, the “Right of Last Offer”).

 

7.          Tax Obligations. Consultant understands and agrees that he is solely
responsible for all income and/or other tax obligations, if any, including but
not limited to all reporting and payment obligations, if any, which may arise as
a consequence of any payment under this Agreement.

 

8.          No Benefits. Consultant understands and agrees that since he is not
an employee of Client, he will not be entitled to any of the benefits provided
to employees of Client, including, but not limited to holidays off with pay;
vacation time off with pay, paid leaves of absence of any kind; and insurance
coverage of any kind, specifically including, but not limited to, medical and
dental insurance, workers' compensation insurance and state disability
insurance.

 

9.          Indemnification.

 

(a)          Consultant will indemnify, hold harmless, and defend Client and its
affiliates, officers, directors, partners, members, shareholders, employees and
agents from and against any losses, claims, damages or liabilities (or actions
in respect thereof) (“Covered Claims”) arising out of or relating to (i) any
violation of any law, rule or regulation relating to the services provided by
Consultant to Client pursuant to this Agreement, (ii) any breach by Consultant
of any representation, warranty or agreement contained in this Agreement, or
(iii) any willful misconduct, bad faith or negligence by Consultant in the
performance of, or failure to perform, its obligations under this Agreement,
except to the extent that any such Covered Claim is caused by Client’s breach of
this Agreement or willful misconduct, bad faith or negligence in the performance
of, or failure to perform, its obligations under this Agreement.

 

2

 

 

 

(b)          Client will indemnify, hold harmless, and defend Consultant and his
affiliates, officers, directors, partners, members, shareholders, employees and
agents from and against any Covered Claims arising out of or relating to (i) any
violation of any law, rule or regulation by Client relating to this engagement,
(ii) any breach by Client of any representation, warranty or agreement contained
in this Agreement, or (iii) any willful misconduct, bad faith or negligence by
Client in the performance of, or failure to perform, its obligations under this
Agreement, except to the extent that any such Covered Claim is caused by
Consultant’s breach of this Agreement or willful misconduct, bad faith or
negligence in the performance of, or failure to perform, his obligations under
this Agreement.

 

(c)          Promptly after receipt of notice of any claim or complaint or the
commencement of any action or proceeding with respect to which an indemnified
party is entitled to seek indemnification hereunder, the indemnified party will
notify the other party in writing of such claim or complaint or the commencement
of such action or proceeding. The indemnifying party will be entitled to
participate at its or his own expense in the defense or, if it or he so elects
within a reasonable time after receipt of such notice, to assume the defense of
any suit so brought, which defense will be conducted by counsel chosen by it or
him and satisfactory to the indemnified party or parties. In the event that an
indemnified party elects to assume the defense of any such suit and retain such
counsel, the indemnified party or parties will bear the fees and expenses of any
additional counsel thereafter retained by it, him or them.

 

10.        Confidentiality.

 

(a)          Consultant agrees that he will not, unless authorized in writing by
Client, disclose to any person and will hold in the strictest of confidence any
confidential or proprietary information, whether of a technical, financial,
commercial or other nature, received directly or indirectly from Client
(“Confidential Information”). Consultant will limit the disclosure of
Confidential Information to those of its employees and agents with a need to
know such Confidential Information for purposes of this Agreement. Consultant
will use reasonable care to prevent his employees and agents from violating the
foregoing restrictions.

 

(b)          Notwithstanding the above, Confidential Information may be
disclosed to the extent required by law or by an order or decree of any court or
other governmental authority; provided, however, that Consultant will, if
legally compelled to disclose such information: (i) provide Client with prompt
written notice of that fact so that Client may attempt to obtain a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement; (ii) disclose only that portion of the information that
Consultant’s legal counsel advises is legally required; and (iii) endeavor to
obtain assurance that confidential treatment will be accorded the information so
disclosed.

 

3

 

 

(c)          Consultant agrees that certain breaches of this Agreement with
respect to confidentiality may cause potentially irreparable harm, and that
monetary damages would not be sufficient to compensate Client for such harm. In
the event of a breach of these provisions by Consultant, Client may seek
temporary and permanent injunctive relief (without the necessity of proving
actual damages or the posting of a bond) as well as other equitable relief, and
will be entitled to commence an action for any such relief in any court of
competent jurisdiction.

 

(d)          Client agrees that the confidentiality provisions set forth in
Sections 10(a)-(c) hereof shall apply to the same extent on a reciprocal basis
in favor of Consultant.

 

11.         Term and Termination. This Agreement will remain in full force and
effect until terminated by either party on 10 days’ prior written notice to the
other party. The Agreement may be terminated immediately on written notice to
the other party hereto on the dissolution, insolvency or bankruptcy of any
party. Upon the termination of this Agreement, compensation shall continue to be
paid, or otherwise adjusted, as provided for in Exhibit B hereto. The provisions
of Sections 4, 5, 7, 9, 10 and 16 of this Agreement will survive termination of
this Agreement.

 

12.         Inspection Right. Client agrees, subject to applicable law and upon
reasonable notice, to afford Consultant and his agents, accountants and
attorneys, in connection with reviewing the fees payable to the Consultant under
Exhibit B, reasonable access during normal business hours, to its books and
records, employees, properties and all other information reasonably requested by
the Consultant or his agents, accountants or attorneys.

 

13.         Status of Parties. Consultant will be an independent contractor
(rather than employee, agent or representative) of Client, and Consultant will
not have the right, power or authority to enter into any contract or to create
any obligation on behalf of Client or otherwise bind Client in any way. Nothing
in this Agreement will create a partnership, joint venture, agency, association,
syndicate, unincorporated business or any other similar relationship between the
parties. Nothing in this Agreement will be construed to imply that Consultant is
a partner, shareholder, manager, managing member or member of Client.

 

4

 

 

14.         Full Time Employment. Consultant and Client agree that upon
Consultant successfully sourcing five streaming service business transactions as
set forth in paragraph 3 of Exhibit B (the “Five Deal Completion”), Consultant
and Client shall negotiate in good faith, within 45 days of the Five Deal
Completion, for Client to hire Consultant as a full time employee of Client for
a period of two years, with such employment to provide for a salary and other
benefits and compensation commensurate with similarly situated executives in the
digital streaming industry.

 

15.         Option to Acquire. Consultant agrees that upon the Five Deal
Completion, the Client shall have the option to acquire 100% of the ownership
interest of Bulldog Digital Media for the purchase price of 500,000 common
shares of the Client, subject to customary due diligence by the Client and
Consultant.

 

16.         Miscellaneous.

 

(a)          Notices. Any notice required or desired to be delivered under this
Agreement will be effective on actual receipt and will be in writing and (i)
delivered personally, (ii) sent by first class mail or overnight delivery,
postage prepaid, or (iii) electronic mail to the parties at the following
address or such other address as the parties from time to time specify in
writing:

 



If to Client: If to Consultant:

 

 

(b)          Choice of Law. This Agreement shall be governed by the laws of the
State of California (without application of any choice of law principles).

 

(c)          Successors; Assignment. This Agreement shall be binding upon the
successors and assigns of the parties hereto, but neither of the parties hereto
shall assign this Agreement without the prior written consent of the other
party. Any purported assignment in violation of this Agreement shall be void.

 

(d)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, and all of which, taken together,
shall constitute one and the same instrument. Facsimiles (including facsimiles
of the signature pages of this Agreement) will have the same legal effect
hereunder as originals.

 

5

 

 

(e)          Interpretation. Headings to sections and subsections in this
Agreement are for the convenience of the parties only and are not intended to be
a part of or affect the meaning or interpretation hereof.

 

(f)          Amendment; Waiver. This Agreement may not be modified, except in
writing, signed by all parties hereto. No waiver of any provision of this
Agreement will be implied from any course of dealing between the parties hereto
either before or after the Effective Date or from any failure by any party
hereto to assert its rights hereunder on any occasion or series of occasions.

 

(g)          Severability. If any provision of this Agreement is or should
become inconsistent with any present or future law, rule, or regulation of any
governmental or regulatory authority having jurisdiction over the subject matter
of this Agreement, such provision will be deemed rescinded or modified in
accordance with any such law, rule or regulation.

 

(h)          Arbitration and Venue. The parties agree to submit any claim,
controversy or dispute arising out of or relating to this Agreement or the
relationship created by this Agreement to binding arbitration in accordance with
the terms hereof. Such arbitration may be initiated by either party serving upon
the other notice stating that the notifying party desires to have such
controversy reviewed by a single arbitrator to be conducted in accordance with
and subject to the rules of JAMS in effect from time to time. The arbitration
proceedings shall be conducted in Los Angeles, California. The decision in
writing of the arbitrator shall be final and conclusive upon the parties. The
costs and expenses of arbitration, including the compensation and expenses of
the arbitrator, shall be borne by the non-prevailing parties as the arbitrator
may determine. Any party may apply to any court which has jurisdiction for an
order confirming the award. Any right of either party to judicial action on any
matter subject to arbitration hereunder is hereby waived, except suit to enforce
the arbitration award.

 

(i)          Independent Counsel; Entire Agreement. The parties hereto certify
that they have read the foregoing Agreement, that they fully understand its
terms and conditions, that they have been assisted by independent counsel in
understanding the terms of this Agreement, that the foregoing terms and
conditions constitute the entire agreement between the parties with respect to
the subject matter hereof, that no promises or understandings (whether written
or oral) have been made other than those stated above, and that this Agreement
supersedes any and all prior arrangements that may have existed concerning the
subject matter hereof.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.

 

Client   Consultant

 

By: /s/ Robert Ellin    [tsig.jpg]

 

Name (print):   Robert Ellin   Date: December 15, 2014

 

Title:        

 

Date: December  , 2014    

 

 

 

7



--------------------------------------------------------------------------------

 